QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a transparent organic material layer, a barrier layer, a buffer layer, and an array substrate sequentially stacked and disposed from bottom to top, wherein a surface of the transparent organic material layer opposite to the barrier layer is a back surface of the transparent organic material layer, and the optical fingerprint recognition sensor is disposed on the back surface of the transparent organic material layer, wherein the back surface of the transparent organic material layer is provided with a groove, the optical fingerprint recognition sensor is disposed in the groove, and the transparent organic material layer is a polyester film layer.  These 
The following is an examiner's statement of reasons for allowance: Claim 6 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a transparent organic material layer, a barrier layer, a buffer layer, and an array substrate sequentially stacked and disposed from bottom to top, wherein a surface 12of the transparent organic material layer opposite to the barrier layer is a back surface of the transparent organic material layer, and the optical fingerprint recognition sensor is disposed on the back surface of the transparent organic material layer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 17 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of forming a transparent organic material layer on a surface of the barrier film layer opposite to the buffer layer, wherein a surface of the transparent 13organic material layer opposite to the barrier layer is a back surface of the transparent organic material layer; and mounting an optical fingerprint recognition sensor on the back surface of the transparent organic material layer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-5, 7-16 and 18-19 depend from claim 1, 6 or 17 so they are allowable for the same reason.


This application is in condition for allowance except for the following formal matters: 
Applicant is claiming a 371 of PCT/CN2018/120398 and also claims priority to a Chinese Patent No. it need to be disclose in the beginning of the specification sheet. For example: 

CROSS-REFERENCE TO RELATED APPLICATIONS
This application is a U.S. national phase application of a PCT Application No. PCT/CN2018/120398 filed on December 11, 2018, which claims priority to a Chinese Patent Application No. 201811195089.6 filed on October 15, 2018, the disclosures of which are incorporated in their entirety by reference herein. 
.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
RHEE et al. (US Patent Appl. Pub. No. 2020/0292741 A1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895